PER CURIAM.
We reverse the orders revoking Appellant’s concurrent terms of probation. The curfew and weekly reporting requirement were imposed as conditions of release following Appellant’s arrest for alleged probation violations that were subsequently dismissed. Because the curfew and weekly reporting requirement were not conditions of probation, the violation of those conditions may not serve as a basis for probation revocation. Accordingly, we reverse and remand for reinstatement of the concurrent terms of probation.
REVERSED and REMANDED.
DAVIS, POLSTON, and HAWKES, JJ., concur.